*420MEMORANDUM **
Suleiman Abed Maged Qazza, a native and citizen of Jordan, seeks review of the agency’s final order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005). Reviewing his removability de novo, see Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we deny the petition for review.
Qazza was convicted in 1994 of assault with a deadly weapon in violation of California Penal Code § 245(a)(1), which he does not dispute was a crime of violence, and was sentenced to 365 days in jail. Therefore, the agency properly determined that he was removable as an aggravated felon. See 8 U.S.C. § 1101(a)(43)(F) (“crime of violence” for which the term of imprisonment is at least one year is an aggravated felony) and 1227(a)(2)(A)(iii); see also 8 U.S.C. § 1101(a)(48)(B) (term of imprisonment includes the period of incarceration or confinement ordered by a court “regardless of any suspension of the imposition or execution of that imprisonment or sentence in whole or in part.”); United States v. Echavarria-Escobar, 270 F.3d 1265 (9th Cir.2001) (“a sentence that has been imposed, and subsequently suspended, constitutes an aggravated felony under 8 U.S.C. § 1101(a)(43).”).
All pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.